Order entered November 30, 2022




                                      In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                               No. 05-22-01161-CV

 JUAN FLORES AND SAYRA FLORES, INDIVIDUALLY AND AS NEXT
        FRIENDS OF L.F., S.F. AND P.F., MINORS, Appellants

                                         V.

ONCOR ELECTRIC DELIVERY COMPANY, LLC AND DRU THOMSON,
                       Appellees

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-06568
                                  ORDER

      As directed to do so, appellants have provided written verification they have

requested and made payment arrangements for the reporter’s record. Accordingly,

we ORDER Tenesa Shaw, Official Court Reporter for the 192nd Judicial District

Court, to file the reporter’s record no later than December 29, 2022.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Shaw and the parties.

                                              /s/   BONNIE LEE GOLDSTEIN
                                                    JUSTICE